Per Curiam,
We have no doubt about our jurisdiction in cases arising under the laws relating to a change of venue. The question is as to the extent, of our supervising powers. A motion for a change of venue is addressed to the judicial discretion of the court in which it is made. If the judge declines to hear it we can direct him to proceed to a hearing. If he hears and decides it, whether for or against the motion, we cannot supervise the exercise of his discretionary power unléss an abuse of that power-is alleged and shown. We may think he was mistaken, but that is not enough: Newlin’s Petition, 123 Pa. 541; Runkle v. The Commonwealth, 97 Pa. 328. There is no bill of exceptions to the admission or rejection of evidence in applications to the discretion of a judge. There is no appeal from a judgment rendered in the exercise of a discretionary .power, unless it is specifically given by statute. It is not the use, but the abuse, of such a power that gives this court its supervisory control in such cases. What we have in this ease is a complaint that the learned judge reached a wrong conclusion, and an effort to correct the alleged mistake, by an examination of the case upon its merits here. This as wo have seen cannot be done. The appeal is for that reason dismissed.